Citation Nr: 1515525	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy of the bilateral upper extremities.

2.  Entitlement to service connection for reflex sympathetic dystrophy of the bilateral lower extremities.

3. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to a higher (compensable) disability rating (or evaluation) for the service-connected cluster headaches.

5.  Entitlement to a higher initial disability rating (or evaluation) in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) and dysthymia.

6.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected impingement syndrome and internal derangement with mild acromioclavicular joint degenerative changes of the left shoulder (hereinafter "left shoulder disability) in excess of 10 percent for the period from May 18, 1992 to October 18, 2005.

7.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected back injury with herniated nucleus pulposus at L5/S1 (hereinafter "low back disability"), in excess of 10 percent for the period from May 18, 1992 to November 23, 2005, in excess of 20 percent from June 1, 2006 to July 27, 2010, and in excess of 40 percent from July 27, 2010 to August 21, 2013, and from October 1, 2013.

8.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected right lower extremity radiculopathy, in excess of 0 percent for the period from May 18, 1992 to October 18, 2005, in excess of 10 percent from October 18, 2005 to June 1, 2006, in excess of 0 percent from June 1, 2006 to July 27, 2010, and in excess of 10 percent from July 27, 2010.

9.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected left lower extremity radiculopathy, in excess of 0 percent for the period from May 18, 1992 to October 18, 2005, in excess of 10 percent from October 18, 2005 to June 1, 2006, in excess of 0 percent from June 1, 2006 to July 27, 2010, and in excess of 10 percent from July 27, 2010.

10.  Entitlement to an increased (compensable) disability rating (or evaluation) for the service-connected right ankle fracture residuals.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1987 to May 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2008, July 2009, June 2010, October 2010, November 2011, February 2012, March 2012, July 2012, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This case involves a long and potentially confusing procedural history.  For this reason, additional procedural explanation is required to understand the issues currently on appeal.    

A claim for service connection for right ankle fracture residuals, a left shoulder injury, and chronic back pain was received by VA in May 1992, which was subsequently not adjudicated.  The Veteran again filed a "claim" for service connection for a left shoulder rotator cuff injury and back pain with radiculopathy that was received by VA in October 2005.  The September 2008 rating decision granted service connection for a left shoulder disability and assigned a 10 percent disability rating, effective October 18, 2005.  

A May 2009 Board decision, implemented by the July 2009 rating decision, in pertinent part, granted a 20 percent rating for the service-connected left shoulder disability, effective October 18, 2005.  The May 2009 Board decision also denied service connection for a low back disability.  The Veteran appealed the Board's denial of service connection for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court partially vacated the Board's May 2009 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issue of a rating in excess of 20 percent for the initial rating period from October 18, 2005 for the left shoulder disability.  

A June 2010 Board decision, implemented by the June 2010 rating decision, granted service connection for a low back disability.  With respect to the low back disability, the June 2010 rating decision assigned a 10 percent rating, effective October 18, 2005, a temporary 100 percent rating (for convalescence), effective November 23, 2005 to June 1, 2006, and a 20 percent rating, effective June 1, 2006, creating "staged" initial disability ratings.  The June 2010 rating decision also granted service connection for right and left lower extremity radiculopathy and assigned 10 percent ratings, effective October 18, 2005, and noncompensable (0 percent) ratings, effective June 1, 2006, creating "staged" initial disability ratings.  The October 2010 rating decision granted a 40 percent rating for the low back disability and 10 percent ratings for the right and left lower extremity radiculopathy, effective July 27, 2010, creating additional "staged" initial disability ratings. 

A claim for service connection for headaches and PTSD was received by VA in November 2010.  A claim for service connection for reflex sympathetic dystrophy and a left knee disorder was received by VA in August 2011.  The November 2011 rating decision, in pertinent part, granted service connection for cluster headaches and assigned a noncompensable (0 percent) disability rating, effective November 18, 2010 (the date the claim for service connection was received by VA), and denied service connection for PTSD, reflex sympathetic dystrophy of the bilateral lower extremities, and reflex sympathetic dystrophy of the bilateral upper extremities. 

The February 2012 rating decision granted service connection for PTSD and dysthymia and assigned a 30 percent rating, effective November 18, 2010 (the date the claim for service connection was received by VA).  The March 2012 rating decision (1) noted that the Veteran had filed an original claim for service connection for the right ankle, left shoulder, and low back disabilities on May 20, 1992 (within one year following his separation from active service), (2) granted service connection for right ankle fracture residuals and assigned a noncompensable (0 percent) rating, effective May 18, 1992 (the day after the Veteran's separation from active service), (3) assigned 10 percent disability ratings for the low back and left shoulder disabilities for the initial rating period from May 18, 1992 to October 18, 2005, and (4) denied service connection for a left knee disorder.  The March 2012 rating decision also purported to assign a 100 percent temporary rating (for convalescence) for the left shoulder disability from December 21, 1992 to February 1, 1993; however, it does not appear that this rating has been implemented.  

The July 2012 rating decision granted an initial rating of 50 percent for the PTSD and dysthymia, effective November 18, 2010 (the date the claim for service connection was received by VA).  The May 2014 rating decision granted a 100 percent temporary rating for the low back disability from August 21, 2013 to October 1, 2013, and assigned a 40 percent rating, effective October 1, 2013.  

With respect to the initial disability rating for the left shoulder disability, as noted above, the May 2009 Board decision granted a 20 percent disability rating for the service-connected left shoulder disability, effective October 18, 2005.  As noted by the parties to the January 2010 Joint Motion for Partial Remand, the Veteran explicitly abandoned the appeal with regard to the issue of a disability rating in excess of 20 percent for the initial rating period from October 18, 2005 for the left shoulder disability.  

In May 2010, the representative indicated that the Veteran did not disagree with the 20 percent disability rating assigned for the left shoulder disability, but rather contended that the 20 percent "stage" of the initial disability rating should have been assigned for an earlier part of the initial rating period prior to October 18, 2005.  The representative used the term "effective date" to refer to the earlier initial rating period for which a 10 percent rating had been assigned, as a means of contending that a higher initial rating of 20 percent should have been assigned for the earlier part of the initial rating period from October 18, 2005.  The Board finds that, although the representative used the term "effective date" to express the Veteran's disagreement with the 10 percent stage of the initial rating, his characterization of the issue as one for an earlier effective date did not constitute an actual effective date appeal.  He did not express disagreement with the only effective date assigned, the effective date for the grant of service connection, May 18, 1992; instead, he disagreed that a higher disability rating than 10 percent was not assigned for the early stage of the initial rating period (from May 18, 1992 to October 18, 2005).

Furthermore, because all the "questions" that would pertain to an earlier effective date issue (when entitlement to the 20 percent rating arose) are being decided by the perfected initial rating appeal - namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a 20 percent rating arose - there remains no "question" of effective date for rating that is not fully adjudicated in an initial rating appeal of the 10 percent rating stage.  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 20 percent rating; the Veteran's disagreement with the 10 percent rating assigned for the early stage within one year of the initial rating assignment constituted a notice of disagreement and appeal of that stage of the initial rating.  See 38 U.S.C.A. § 7104 (West 2014) (providing the Board is to decide actual questions of law or fact in a case before it). 

Likewise, following the Veteran's statement, the RO's labeling of the subsequent adjudications to include the phrase "earlier effective date" has not raised or adjudicated an actual effective date issue.  The issue remaining on appeal, as originally perfected in March 2012, is entitlement to a higher initial disability rating for the left shoulder disability in excess of 10 percent for the early stage of the initial rating period from May 18, 1992 (effective date of the grant of service connection) to October 18, 2005 (when the 20 percent stage of rating begins).  The issue of a rating in excess of 20 percent from October 18, 2005 for the left shoulder disability is not currently in appellate status before the Board.  The Veteran did not express disagreement with the 20 percent disability rating assigned by the Board in the May 2009 decision and explicitly abandoned this issue on appeal before the Court.     

For these reasons, the Board will conduct its analysis of the initial rating appeal, specifically, entitlement to an initial disability rating for the left shoulder disability in excess of 10 percent for the period from May 18, 1992 to October 18, 2005.  In addition, there can be no prejudice to the Veteran regarding the later styling of the issue as one for earlier effective date for rating because the substance of the statement of the case and supplemental statement of the case adjudications were essentially a rating analysis for the early initial rating period.  As such, the Board has restyled the issues on appeal to reflect that it is an appeal for higher initial rating for the left shoulder disability from May 18, 1992 to October 18, 2005 that is currently before the Board, and not an appeal for an earlier effective date.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.     

The issues of service connection for a left knee disorder and a compensable disability rating for the right ankle fracture residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2014 written statement, received by VA in February 2015, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal of service connection for reflex sympathetic dystrophy of the bilateral lower and upper extremities.

2.  For the entire initial rating period from November 18, 2010, the Veteran's cluster headaches have been manifested by one to two cycles of headaches per year that are not prostrating and managed by prescription medication and injections.

3.  For the entire initial rating period from November 18, 2010, the Veteran's cluster headaches have not been manifested by prostrating attacks averaging one in two months over several months.

4.  For the entire initial rating period from November 18, 2010, the Veteran's PTSD and dysthymia have more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, chronic sleep impairment with nightmares, daily flashbacks, subjective difficulty with short term memory, difficulty concentrating, moderate panic attacks, circumstantial speech, irritability, and some social isolation.

5.  For the entire initial rating period from November 18, 2010, the Veteran's PTSD and dysthymia have not more nearly approximated occupational and social impairment with deficiencies in most areas.

6.  On December 21, 2013, the Veteran underwent left shoulder surgery.  

7.  For the initial rating period from May 18, 1992 to October 18, 2005, the Veteran's left shoulder disability has been manifested by symptoms of pain and weakness that are productive of limitation of motion of the arm to shoulder level.

8.  For the initial rating period from May 18, 1992 to October 18, 2005, the Veteran's left shoulder disability has not been manifested by limitation of flexion or abduction more nearly approximating to 25 degrees from side, ankylosis, or loss of head, nonunion, fibrous union, dislocation, or malunion of the humerus.

9.  For the initial rating period from May 18, 1992 to November 23, 2005, the Veteran's low back disability has been manifested by symptoms of pain that are productive of noncompensable limitation of motion.

10.  For the initial rating period from May 18, 1992 to November 23, 2005, the Veteran's low back disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 2 weeks during a 12 month period, moderate intervertebral disc syndrome with recurring attacks, moderate limitation of motion of the lumbar spine, forward flexion to 60 degrees or less, combined range of motion not greater than 120 degrees, lumbosacral strain or sacro-iliac injury with muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in standing position, or muscle spasm, guarding, localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

11.  For the initial rating period from June 1, 2006 to April 7, 2008, the Veteran's low back disability has been manifested by forward flexion to 50 degrees, painful motion, stiffness, and muscle spasms.  

12.  For the initial rating period from June 1, 2006 to April 7, 2008, the Veteran's low back disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the lumbar spine, forward flexion to 30 degrees or less, or severe sacro-iliac injury or lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.  

13.  For the initial rating period from April 7, 2008 to August 21, 2013, the Veteran's low back disability has been manifested by forward flexion to 15 degrees, painful motion, weakness, stiffness, and muscle spasms.

14.  For the initial rating period from April 7, 2008 to August 21, 2013, the Veteran's low back disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during a 12 month period, or pronounced intervertebral disc syndrome with persistent symptoms and little intermittent relief. 

15.  For the initial rating period from October 1, 2013, the Veteran's low back disability has been manifested by incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during a 12 month period.

16.  For the initial rating period from October 1, 2013, the Veteran's low back disability has not been manifested by unfavorable ankylosis of the entire spine.

17.  For the initial rating period from May 18, 1992 to August 7, 2013, the Veteran's right lower extremity radiculopathy has been manifested by numbness, paresthesias, decreased deep tendon reflexes, mildly (4/5) diminished muscle strength, normal sensation to light touch, and no muscle atrophy or nerve root involvement, more nearly approximating mild incomplete paralysis of the sciatic nerve.

18.  For the initial rating period from May 18, 1992 to August 7, 2013, the Veteran's right lower extremity radiculopathy did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

19.  For the initial rating period from August 7, 2013, the Veteran's right lower extremity has been manifested by moderate pain, moderate paresthesias, mild numbness, decreased sensation to light touch, normal (2+) deep tendon reflexes, mildly (4/5) decreased muscle strength, sciatic nerve root involvement, and no muscle atrophy, more nearly approximately moderate incomplete paralysis of the sciatic nerve.

20.  For the initial rating period from August 7, 2013, the Veteran's right lower extremity radiculopathy did not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.

21.  For the entire initial rating period from May 18, 1992, the Veteran's left lower extremity radiculopathy has been manifested by moderate pain, moderate paresthesias, mild numbness, decreased deep tendon reflexes, mildly (4/5) diminished muscle strength, normal sensation to light touch, and no muscle atrophy or nerve root involvement, more nearly approximating mild incomplete paralysis of the sciatic nerve.

22.  For the entire initial rating period from May 18, 1992, the Veteran's left lower extremity radiculopathy did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for reflex sympathetic dystrophy of the bilateral upper extremities are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for reflex sympathetic dystrophy of the bilateral lower extremities are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for an initial compensable disability rating for cluster headaches have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for an initial disability rating in excess of 50 percent for PTSD and dysthymia have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

5.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from December 21, 1992 to February 1, 1993, the criteria for a 100 percent temporary rating (for convalescence) for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.30.

6.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from May 18, 1992 to October 18, 2005 (excluding the period of the 100 temporary rating), the criteria for an initial rating of 20 percent, but no higher, for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

7.  For the rating period from May 18, 1992 to November 23, 2005, the criteria for an initial disability rating in excess of 10 percent for the low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (effective after September 26, 2003), 5292 (effective before September 26, 2003).  

8.  For the rating period from June 1, 2006 to April 7, 2008, the criteria for an initial disability rating in excess of 20 percent for the low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (effective after September 26, 2003), 5292 (effective before September 26, 2003).  

9.  Resolving reasonable doubt in favor of the Veteran, for the rating period from April 7, 2008 to August 21, 2013, the criteria for an initial disability rating of 40 percent, but no higher, for the low back disability have been met.  38 U.S.C.A.	 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2014).  

10.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from October 1, 2013, the criteria for an initial disability rating of 60 percent, but no higher, for the low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2014).  

11.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from May 18, 1992 to August 7, 2013, the criteria for a disability rating of 10 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

12.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from August 7, 2013, the criteria for a disability rating of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

13.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 10 percent, but no higher, for left lower extremity radiculopathy have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  As the withdrawn claims for service connection for reflex sympathetic dystrophy of the bilateral upper and lower extremities are decided as a matter of law, no discussion of the duties to notify and assist is required with respect to these issues.  See Sabonis v. Brown,	 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

With respect to the initial rating issues decided herein, in this case, notice was provided to the Veteran in December 2005, December 2010, and October 2011, prior to the initial adjudication of the claims in February 2006 and November 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, these issues come before the Board on appeal from decisions which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.  

Some of the Veteran's VA treatment records are missing and presumed destroyed.  In December 2010, the RO asked the Veteran to submit any VA treatment records he had in his possession related to the claimed disabilities.  In December 2010 and April 2011, the VA Medical Center (VAMC) Mountain Home provided the RO with VA treatment records dated from August 2008 to May 2011.  In January 2011, the RO requested additional VA treatment records from the VAMC Mountain Home dated beginning in May 1992 and received a negative response.  In May 2011, the RO issued a formal finding of the unavailability of these VA treatment records.  In June and November 2011 correspondence, the RO notified the Veteran that VA treatment records dated from May 1992 to August 2008 were unable to be obtained and asked him to submit any copies of these records in his possession.  The Veteran did not submit any additional VA treatment records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  38 C.F.R. § 3.159(e).  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2007, July 2010, August 2011, February 2012, and April 2014.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial disability ratings on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical and psychiatric examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Withdrawal of Service Connection for Reflex Sympathetic Dystrophy of the Bilateral Upper and Lower Extremities

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On February 27, 2015, prior to the promulgation of a decision by the Board, a written statement (dated October 13, 2014) was received from the representative indicating that the Veteran was withdrawing his appeal as to the claims for service connection for reflex sympathetic dystrophy of the bilateral upper and lower extremities.  On March 9, 2015, a written statement (dated February 27, 2015) was received from the representative reiterating that the Veteran was withdrawing his appeal as to the claim for service connection for reflex sympathetic dystrophy of the bilateral lower extremities; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to these issues.

Disability Rating Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period for the service-connected cluster headaches, PTSD and dysthymia, left shoulder disability, and left lower extremity radiculopathy.  The Board has assigned "staged" ratings for the low back disability of 10 percent from May 18, 1992 to November 23, 2005, 20 percent from June 1, 2006 to April 7, 2008, 40 percent from April 7, 2008 to August 21, 2013, and 60 percent from October 1, 2013.  The Board has also assigned "staged" ratings for the right lower extremity radiculopathy of 10 percent from May 18, 1992 to August 7, 2013, and 20 percent from August 7, 2013.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Initial Rating for Cluster Headaches

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected cluster headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 0 percent rating is warranted with less frequent attacks.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected headaches have been manifested by more severe symptoms than that contemplated by the noncompensable (0 percent) disability rating assigned.  After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from November 18, 2010, a compensable rating is not warranted for headaches under Diagnostic Code 8100.  The Veteran's cluster headaches have been manifested by one to two cycles of headaches per year that are not prostrating and are managed by prescription medication and injections.

VA treatment records and VA examination reports of record, as well as the Veteran's own lay statements dated through the course of this appeal, reflect that the Veteran is being treated for cluster headaches.  See e.g., November 2011 written statement.  An April 2008 private medical evaluation notes that the Veteran takes prescription medication to manage his headaches, but still has one to two cycles of headaches per year.  A March 2009 VA treatment record notes that the Veteran never misses work due to headaches.  A November 2010 VA treatment record notes that the Veteran's headaches were fairly well suppressed.  

At the August 2011 VA examination, the Veteran reported using prescription medication and receiving injections to manage his headaches.  The Veteran reported weekly headaches that are not prostrating with ordinary activity possible.  The VA examination report notes that the Veteran is able to carry about basic activities of daily living during the headaches, but has difficulty carrying out activities that require sustained concentration or in environments with sustained activity and noise.  The Veteran reported going to work despite of a headache.  

A December 2011 VA treatment record notes that the Veteran's last cluster headaches episode was six months prior.  A February 2013 VA treatment record notes that the Veteran uses prescription medication and injections to manage his cluster headaches with no weakness, dizziness, memory problems, or syncope.

The Veteran is shown to have currently diagnosed cluster headaches.  The Board finds that the Veteran is competent to report the frequency and severity of his headaches; however, in this case, the Veteran has not contended that his headaches are prostrating in nature and has specifically affirmed being able to work while experiencing such a headache - going so far as to say that he never misses work due to headaches.  See March 2009 VA treatment record. 

Further, the August 2011 VA examiner clearly noted that the Veteran's reported headaches were not prostrating in nature and, in support of this finding, the examiner stated that the Veteran was able to perform ordinary activity during such attacks.  The Veteran reported that he was able to work during these headaches.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's reported headaches are not shown to be characterized by prostrating attacks as described for a compensable rating under Diagnostic Code 8100.

While the Veteran has received treatment for cluster headaches, including prescription medication and injections, manifestations of the Veteran's cluster headaches do not more nearly approximate characteristic prostrating attacks averaging one in two months over the last several months to warrant a compensable (10 percent) rating under Diagnostic Code 8100 at any time during the appeal period.  See 38 C.F.R. § 4.124a.  Based on consideration of all the evidence, lay and medical, the Board finds that a weight of the evidence is against a higher (compensable) initial disability rating for service-connected cluster headaches for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7. 

Initial Rating for PTSD and Dysthymia

The Veteran is in receipt of a 50 percent disability rating for the service-connected PTSD and dysthymia under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's major depressive disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD and dysthymia have been manifested by more severe symptoms than that contemplated by the 50 percent disability rating assigned.  In a January 2015 written statement, the representative contended that the GAF score of 50 assigned by the February 2012 VA examiner indicated that the Veteran has serious symptoms and impairment in social and occupational functioning.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from November 18, 2010, the Veteran's PTSD and dysthymia have been manifested by occupational and social impairment with reduced reliability and productivity with symptoms that more nearly approximate the criteria for the 50 percent disability rating currently assigned under Diagnostic Code 9411.  

A March 2009 VA treatment record notes that the Veteran is emotionally isolated from his spouse and overly protective of his son.  A May 2009 private treatment record notes that the Veteran reported symptoms of mild psychomotor retardation and obsessions/compulsions; moderate depressed mood, liability, irritability, generalized anxiety, panic attacks, and circumstantial and tangential speech; and severe appetite disturbance, sleep disturbance, and agitation.  The private clinical social worker assigned a GAF score of 55.  A July 2009 private treatment record notes GAF scores of 50 to 60.  

A July 2009 VA treatment record notes that the Veteran reported symptoms of anxiety and difficulty sleeping.  A November 2010 VA treatment record notes symptoms of irritability, emotional outbursts, and that the Veteran denied suicidal and homicidal ideation.  A March 2011 VA treatment record notes that the Veteran's mood and affect were depressed, long term memory was intact, subjective difficulty with short term memory, and difficulty concentrating.  A December 2011 VA treatment record notes depression, anxiety, and difficulty sleeping.

At the February 2012 VA examination, the Veteran reported nightmares occurring twice a week, chronic sleep impairment, daily flashbacks, difficulty concentrating, irritability, and hypervigilance.  The Veteran reported being isolated and difficulty being in crowds.  The Veteran reported being more distant from his wife, but feeling very close to his son.  The VA examiner noted that the Veteran was alert and oriented to all spheres, had a sad affect and mood, had rational thought content, and had not history of hallucinations or delusions.  The VA examiner opined that the Veteran's current psychiatric symptoms cause occupational and social functioning with reduced reliability and productivity and assigned a GAF score of 50.

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has manifested by occupational and social impairment with reduced reliability and productivity, due to such symptoms as: depressed mood, chronic sleep impairment with nightmares, daily flashbacks, subjective difficulty with short term memory, difficulty concentrating, moderate panic attacks, circumstantial speech, irritability, and some social isolation, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD and dysthymia have not more nearly approximated occupational and social impairment with deficiencies in most areas (the criteria for a 70 percent rating under Diagnostic Code 9411) during any part of the initial rating period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, or spatial disorientation.  Rather the February 2012 VA examination report notes that the Veteran had normal orientation, the Veteran's appearance and hygiene were appropriate, and the Veteran denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  With regard to social relationships, while the Veteran was noted to be more isolated from his spouse, he reported a close relationship with his son.

The Board has weighed and considered the GAF scores during the period on appeal, specifically the score of 50 assigned by the February 2012 VA examiner.  GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM-IV at 46-47.  The Board finds that the GAF score of 50 (denoting serious symptoms or impairment) is not supported by the contemporaneous findings and is inconsistent with the Veteran's presentation and history and symptoms during the course of this appeal.  The general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 50 is inconsistent with, and outweighed by, the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced and reported during the course of the appeal, an is inconsistent with the clinical findings of symptoms and examiners' assessments of degree of occupational and social impairment.  The Board finds that the GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9411 for the entire appeal period.  38 C.F.R. § 4.130.

The February 2012 VA examiner provided a specific assessment of the level of occupational and social impairment due to the Veteran's PTSD (occupational and social impairment with reduced reliability and productivity) and identified underlying symptomatology and impairments that cause the occupational and social impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the VA examiner's assessment on this question, and in light of the weight of the evidence of record showing that the Veteran's symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to the service-connected PTSD and dysthymia, the Board finds that the February 2012 VA examiner's overall assessment is of great probative value.

Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment during any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

As the criteria for the next higher (70 percent) rating for PTSD and dysthymia have not been met or more nearly approximated, it logically follows that criteria for an even higher rating (100 percent) have not been met or more nearly approximated.  During the initial rating period there is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, the Board finds that, for the entire initial rating period, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 50 percent for the service-connected PTSD is not warranted for any part of the initial rating period.  See 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for the Left Shoulder Disability

For the initial rating period from May 18, 1992 to October 18, 2005, the Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for the service-connected left shoulder disability.  Service treatment records indicate that the Veteran is right hand dominant.  See also August 2008 VA examination report.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

The Diagnostic Code that rates based on limitation of motion of the shoulder is Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent disability rating is assigned for limitation of an arm at the shoulder level whether it is the major or minor extremity.  A 20 percent disability rating is assigned for the minor extremity when motion is limited to midway between the side and shoulder level.  A 30 percent disability rating is assigned for the minor extremity when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2014).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

Throughout the course of this appeal, the Veteran has contended that the left shoulder disability has been manifested by more severe symptoms than that contemplated by the 10 percent disability rating assigned for the initial rating period from May 18, 1992 to October 18, 2005.  In an October 2006 notice of disagreement, the Veteran contended that, since the December 1992 left shoulder surgery, he has been unable to perform overhead work or lifting with his left arm.  See also June 2007 substantive appeal (on a VA Form 9).  

Initially, review of the evidence of record reflects that the Veteran underwent left shoulder surgery on December 21, 1992.  See December 1992 private treatment record.  In the March 2012 rating decision, the RO indicated that a 100 percent temporary rating for convalescence was being assigned from December 21, 1992 (the surgery date) to February 1, 1993 (the first day of the month following the one-month convalescence period).  Review of the claims file does not indicate that the 100 percent temporary rating was ever implemented.  In a March 2012 written statement, the representative again requested a 100 percent temporary rating following the December 1992 left shoulder surgery.  As such, the Board finds that the Veteran is entitled to a 100 percent temporary rating following the left shoulder surgery for the period from December 21, 1992 to February 1, 1993.  38 C.F.R. § 4.30. 

For the initial rating period from May 18, 1992 to October 18, 2005, the Board finds that the criteria for an initial rating of 20 percent, but no higher, under Diagnostic 5201 have been met.  38 C.F.R. §§ 4.3, 4.7.  Service treatment records and private treatment records dated throughout this part of the period on appeal note painful motion and crepitus associated with the left shoulder disability.  A March 1992 service treatment record notes that the Veteran had a history of left shoulder pain for the previous two and one half years with no improvement with physical therapy.  An October 1992 private treatment record notes that the Veteran reported intermittent left shoulder pain with popping and a diagnosis of left shoulder instability.  The treatment record notes full range of motion in the left shoulder with considerable discomfort on adduction and extension, a "clunking" sensation could be felt during range of motion testing, and tenderness to palpation in the anterior acromioclavicular joint.

In October 2006 written statements, the Veteran's spouse and mother-in-law reported that the Veteran had left shoulder pain since service separation that continued to worsen.  The Veteran's spouse and mother-in-law reported that the Veteran's ability to do overhead work and heavy lifting has been severely limited since the 1992 surgery.  In a June 2007 substantive appeal (on a VA Form 9), the Veteran reported being unable to perform overhead activity with his left arm to any significant degree since the 1992 surgery.  

As detailed above, for the initial rating period from May 18, 1992 to October 18, 2005, the evidence shows that the left shoulder disability been manifested by symptoms of pain and weakness that are productive of limitation of motion of the arm to shoulder level.  Resolving reasonable doubt in favor of the Veteran, from May 18, 1992 to October 18, 2005, the Board finds that an initial rating of 20 percent, but no higher, under Diagnostic Code 5201 is warranted.  38 C.F.R. §§ 4.3, 4.7.

For the initial rating period from May 18, 1992 to October 18, 2005, the Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent have not been met or more nearly approximated.  As noted above, the Veteran, his spouse, and his mother-in-law have all reported that the Veteran has been unable to perform overhead activity with the left arm, which the Board finds to more closely approximate limitation of motion at shoulder level.  The Veteran has not contended that the limitation of motion of the left shoulder was limited to 25 degrees from the side (as needed for the next higher (30 percent) rating).  Based on the evidence of record, the Board finds that the Veteran's left shoulder disability has not more closely approximated limitation of motion to 25 degrees from side, as contemplated by the 30 percent disability rating under Diagnostic Code 5201 for the nondominant arm.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's left shoulder disability has caused pain and weakness, which has restricted his overall motion; however, even taking into account any additional functional limitation due to pain, the Veteran's left shoulder disability has not been manifested by limitation of motion at 25 degrees from side.  As such, the degree of functional impairment does not warrant a higher rating based on limitation of motion.

The Board also finds that, for the initial rating period from May 18, 1992 to October 18, 2005, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Initially, with respect to Diagnostic Code 5201, the Veteran is only entitled to a single disability rating for the left arm for limited motion at the shoulder joint.  In Yonek v. Shinseki, 722 F.3d 1355, the Federal Circuit held that 38 C.F.R. § 4.71a, Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the arm.  Id. at 1358.  Therefore, even though the Veteran has limitation of motion both in flexion and abduction, only a single rating, based on the greatest type of limitation of motion, is warranted.

Next, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis of the scapulohumeral articulation, the Board finds that Diagnostic Code 5200 does not apply.  38 C.F.R. § 4.71a.  Diagnostic Code 5202 provides ratings based impairment of the humerus.  As there is no lay or medical evidence of deformity of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, the Board finds that Diagnostic Code 5202 does not apply.  See id.

Diagnostic Code 5203 provides ratings based on impairment of the clavicle or scapula.  Under Diagnostic Code 5203, a 20 percent disability rating is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Alternatively, Diagnostic Code 5203 directs that impairment of the clavicle or scapula be rated based on impairment of function of the contiguous joint.  While the Veteran does have impairment of the clavicle, the left shoulder disability is being rated based on impairment of function of the contiguous joint (acromioclavicular joint) as evidenced by the 20 percent rating currently assigned under Diagnostic Code 5201.  Moreover, the highest potential rating available under Diagnostic Code 5203 is 20 percent; thus, Diagnostic Code 5203 does not allow for a higher rating than the 20 percent disability rating currently assigned under Diagnostic Code 5200.  Based on the above, the Board finds that a separate rating under Diagnostic Code 5203 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.      

Finally, the Board notes that the Veteran has a residual surgical scar related to the service-connected left shoulder disability.  The weight of the evidence is against finding that the surgical scar is painful, unstable, or greater than 39 square centimeters, and the Veteran has not contended he has such symptoms or impairment.  Further, the weight of the evidence is against finding that the surgical scar is productive of limitation of function of the left shoulder, and the Veteran has not contended he has such impairment.  For these reasons, the Board finds that the criteria are not met for a separate compensable rating for the scar under any of the Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (in effect before October 23, 2008) (the revised criteria for rating scars do not apply to applications received by VA before October 23, 2008 unless a veteran requests review under the "new" criteria).


Initial Rating for the Low Back Disability

The Veteran is in receipt of a 10 percent disability rating for the period from May 18, 1992 to November 23, 2005, a 20 percent rating from June 1, 2006 to July 27, 2010, and 40 percent ratings from July 27, 2010 to August 21, 2013 for the service-connected low back disability.  The Veteran is also in receipt of 100 percent temporary total ratings for convalescence following surgery from November 23, 2005 to June 1, 2006, and from August 21, 2013 to October 1, 2013.  38 C.F.R. § 4.30.  During the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  When regulations are changed during the course of an appeal, the criteria that are to the advantage of the claimant should be applied.  However, if the revised regulations are more favorable to the claimant, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003.  The Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 26, 2003.

Under the rating criteria in effect when the Veteran initially filed the claim for service connection of the low back disability, limitation of motion of the low back was rated as 10 percent when slight, 20 percent when moderate, and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Also prior to September 26, 2003, a 10 percent rating was warranted for a sacro-iliac injury and weakness or lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for sacro-iliac injury and weakness or lumbosacral strain with muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for sacro-iliac injury and weakness or lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  A 40 percent rating was also warranted when only some of these symptoms were present if there was abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V (2014).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a (2014).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

The regulation for rating intervertebral disc syndrome based on incapacitating episodes was revised effective September 23, 2002 and was slightly revised again in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the rating criteria in effect when the Veteran initially filed the claim for service connection, 10, 20, and 40 percent ratings were warranted for intervertebral disc syndrome that was mild, moderate with recurring attacks, and severe with recurring attacks and intermittent relief, respectively.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2014).

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Throughout the course of this appeal, the Veteran has contended that the low back disability has been manifested by more severe symptoms than that contemplated by the 10, 20, and 40 percent "staged" disability ratings assigned.  In an October 2006 notice of disagreement, the Veteran contended that he continued to have intermittent, recurrent low back problems since service separation, but, because of his employment as a physician's assistant, he received "off the record" treatment, including muscle relaxants and NSAIDs, from medical professionals.  The Veteran reported that, in the spring of 2005, he had a recurrence of low back pain that failed to resolve with conservative treatment and that he continues to experience significant daily back pain.  

In a November 2010 notice of disagreement, the representative contended that the Veteran is entitled to higher disability ratings because the Veteran experiences severe flare-ups of back pain and indicated that the Veteran may be entitled to a higher disability rating based on incapacitating episodes requiring bedrest.  In a March 2012 written statement, the representative contended that the Veteran is entitled to a higher initial rating from May 18, 1992 because the Veteran received continued treatment for pain associated with the low back disability since service separation.  

Initially, under the old regulations, Diagnostic Codes 5287, 5288, 5290, and 5291 pertain to disabilities of the cervical and dorsal spine and are not applicable to the service-connected lumbar spine disability.  Further, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case.  38 C.F.R. § 4.71a (2002).  Additionally, a higher rating under the General Rating Formula for ankylosis is not warranted for part of the initial rating period.  38 C.F.R. § 4.71a (2014).  See December 2007, July 2010, April 2014 VA examination reports.

From May 18, 1992 to November 23, 2005

As discussed in detail below, for the initial rating period from May 18, 1992 to November 23, 2005, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the low back disability have not been met or more nearly approximated.  For the initial rating period from May 18, 1992 to November 23, 2005, the Veteran's low back disability has been manifested by pain that is productive of noncompensable limitation of motion.

Service treatment records and private treatment records as well as the Veteran's own lay statements, dated through this part of the period on appeal, note consistent reports of low back pain.  In October 2006 written statements, the Veteran's spouse and mother-in-law reported that the Veteran had low back pain since service separation that has continued to worsen.  The Veteran's spouse indicated that the Veteran, as a physician's assistant, was often treated "off the record" by fellow medical professionals for his back pain.    

November 1991 service treatment records note that the Veteran had a sacro-iliac joint strain.  February 1992 service treatment records note that the Veteran reported low back pain.  The Veteran's gait and lumbar spine range of motion were noted as within normal limits except for a 20 percent decrease in back extension.  A June 2005 private treatment record reflects that the Veteran reported intermittent low back pain for several years that worsens with sitting, extension, and walking.  An October 2005 private treatment record notes limited range of motion of the lumbar spine secondary to discomfort.  

After a review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from May 18, 1992 to November 23, 2005, the criteria for an initial rating in excess of 10 percent for the low back disability have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (2002), Diagnostic Code 5242 (2014). 

Turning to the regulations in effect at the time the Veteran's claim was received, for the initial rating period from May 18, 1992 to November 23, 2005, the Board finds that the overall low back disability has resulted in no more than mild limitation of motion.  The Board finds that the revised regulations essentially define range of motion of the lumbar spine in excess of 60 degrees but not greater than 85 degrees to be mild.  While a February 1992 service treatment record notes that the Veteran's lumbar extension was limited by 20 percent, he had normal range of motion in all other planes.  The October 2005 private treatment record notes limitation of motion of the lumbar spine, but does not provide degree measurements.  Viewing the Veteran's range of motion as a whole, the Board finds that the overall low back disability results in no more than mild limitation of motion.  38 C.F.R. § 4.71a (2002).  

The Board also finds that, for the initial rating period from May 18, 1992 to November 23, 2005, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5293.  The Board finds that the weight of the evidence shows that the Veteran did not have moderate intervertebral disc syndrome with recurring attacks during this part of the initial rating period.  Id.  A rating in excess of 10 percent is also not warranted under Diagnostic Code 5294 or 5295.  Id.  The Board finds that, for the rating period from May 18, 1992 to November 23, 2005, the weight of the evidence of record shows that the Veteran's low back disability was not manifested by a sacro-iliac injury or lumbosacral strain with muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

Turning to the question of a rating in excess of 10 percent under the revised regulations, the Board finds that, for the initial rating period from May 18, 1992 to November 23, 2005, the low back disability has not met or more closely approximated the criteria for a higher disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2014).  As noted above, while range of motion testing was conducted during this period, degree measurements are unavailable.  The February 1992 service treatment record notes that lumbar extension was limited by 20 percent with normal range of motion in all other planes.  The October 2005 private treatment record notes general limitation of motion of the lumbar spine.  Based on the above, the Board finds that the low back disability has more closely approximated the criteria for a 10 percent rating under the revised regulations for the initial rating period from May 18, 1992 to November 23, 2005.  38 C.F.R. § 4.71a (2014).

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  In this case, there is no question that the Veteran's low back disability has caused pain, which has restricted overall motion; however, the evidence of record does not reflect additional limitation of motion because of pain, fatigue, weakness, lack of endurance, or incoordination would meet the criteria for a higher, 20 percent disability rating based either on limitation of forward flexion or on combined limitations of ranges of motion.  The degree of impairment does not warrant a higher rating than 10 percent based on limitation of motion rating criteria under either the old or new regulations.  38 C.F.R. §§ 4.3, 4.7. 

Further, the Board finds that the weight of the evidence is against a finding that the thoracolumbar spine disability was manifested by muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Veteran has reported being prescribed muscle relaxants, the Board finds that, for the rating period from May 18, 1992 to November 23, 2005, the weight of the evidence of record is against a finding that there were muscle spasms, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a (2014).

The Board further finds that, for the initial rating period from May 18, 1992 to November 23, 2005, a higher disability rating than 10 percent is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Review of the evidence of record does not reflect that the Veteran had physician ordered bed rest, specifically to the level of 2 weeks during a 12 month period as required for the next higher (20 percent) disability rating.  The Veteran has not alleged that he has had incapacitating episodes to warrant a 20 percent rating.  38 C.F.R. §§ 4.3, 4.7.       

From June 1, 2006 to April 7, 2008 

As discussed in detail below, for the initial rating period from June 1, 2006 to April 7, 2008, the Board finds that the criteria for an initial disability rating in excess of 20 percent for the low back disability have not been met or more nearly approximated.  For the initial rating period from June 1, 2006 to April 7, 2008, the Veteran's low back disability has been manifested by forward flexion to 50 degrees, painful motion, stiffness, and muscle spasms.  

VA and private treatment records, as well as the Veteran's own statements through the course of this appeal, reflect consistent reports of chronic low back pain.  At the December 2007 VA examination, the Veteran reported a history of low back stiffness, spasms, and pain.  The Veteran reported severe, weekly flare-ups lasting for hours precipitated by bending and alleviated by rest.  During flare-ups, the Veteran reported being unable to sit or stand for any length of time.  

At the December 2007 VA examination, range of motion testing reflected thoracolumbar spine flexion to 50 degrees with objective evidence of painful motion at 50 degrees, extension to 20 degrees with objective evidence of painful motion at 20 degrees, right lateral flexion to 30 degrees with objective evidence of painful motion at 30 degrees, left lateral flexion to 25 degrees with objective evidence of painful motion at 25 degrees, right lateral rotation to 38 degrees with objective evidence of painful motion at 38 degrees, and left lateral rotation to 35 degrees with objective evidence of painful motion at 35 degrees.  No additional limitation of motion was noted upon repetitive testing.  The VA examination report notes that the low back disability causes severe impairment of shopping, recreation, and traveling, moderate impairment of chores, and prevents exercise and sports. 

After a review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from June 1, 2006 to April 7, 2008, the criteria for an initial rating in excess of 20 percent for the low back disability have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (2002), Diagnostic Code 5242 (2014). 

Turning to the regulations in effect at the time the Veteran's claim was received, for the initial rating period from June 1, 2006 to April 7, 2008, the Board finds that the overall low back disability has resulted in no more than moderate limitation of motion.  The Board finds that the revised regulations essentially define range of motion of the lumbar spine in excess of 30 degrees but not greater than 60 degrees to be moderate.  The December 2007 VA examination report notes forward flexion to 50 degrees.  Viewing the Veteran's range of motion measurements as a whole, the Board finds that the overall low back disability results in no more than moderate limitation of motion.  38 C.F.R. § 4.71a (2002).  

The Board also finds that, for the initial rating period from June 1, 2006 to April 7, 2008, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5293.  The next available rating (40 percent) requires severe intervertebral disc syndrome with recurrent attacks and intermittent relief.  Id.  The weight of the evidence does not reflect this degree of severity.  Specifically, the December 2007 VA examination report notes no incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  

A rating in excess of 20 percent is also not warranted under Diagnostic Codes 5294 or 5295.  Id.  The next available rating (40 percent) requires a severe sacro-iliac injury or lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002).  The weight of the evidence does not reflect this degree of severity.  Specifically, at no point was a positive Goldthwaite's sign mentioned nor was there marked limitation of forward bending in a standing position.  The December 2007 VA examination report notes that the Veteran's spine alignment was unremarkable.  A 40 percent evaluation is also warranted when only some symptoms are present if there is also abnormal mobility on forced motion; however, abnormal mobility on forced motion is not reflected in the VA treatment records or examination reports of record.  

Turning to the question of a rating in excess of 20 percent under the revised regulations, the Board finds that, for the initial rating period from June 1, 2006 to April 7, 2008, the low back disability has not met or more closely approximated the criteria for a higher disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2014).  As noted above, range of motion testing conducted at the December 2007 VA examination notes forward flexion to 50 degrees with objective evidence painful motion at 50 degrees, which does not more nearly approximate limitation of flexion to 30 degrees as needed for the next higher (40 percent) disability rating.  Based on the above, the Board finds that the low back disability has more closely approximated the criteria for a 20 percent rating under the revised regulations for this part of the appeal period.  38 C.F.R. § 4.71a (2014).

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  Here, there is no question that the Veteran's low back disability has caused pain, which has restricted his overall motion.  The December 2007 VA examination report indicates pain upon motion, but notes no additional limitation upon repetition because of pain, fatigue, weakness, lack of endurance, or incoordination; therefore, the degree of impairment does not warrant a higher rating based on limitation of motion under either the old or new regulations.  38 C.F.R. § 4.71a (in effect before and after September 26, 2003).    

The Board further finds that, for the initial rating period from June 1, 2006 to April 7, 2008, a higher (40 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The December 2007 VA examination report notes no incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  The Board finds that the weight of the evidence of record is against finding that the Veteran's low back disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. 
§§ 4.3, 4.7.       

From April 7, 2008 to August 21, 2013

For the initial rating period from April 7, 2008 to August 21, 2013, the Board finds that the criteria for an initial rating of 40 percent, but no higher, under Diagnostic 5242 have been met.  38 C.F.R. §§ 4.3, 4.7.  For the initial rating period from April 7, 2008 to August 21, 2013, the Veteran's low back disability has been manifested by forward flexion to 15 degrees, painful motion, weakness, stiffness, and muscle spasms.

VA and private treatment records, as well as the Veteran's own statements through the course of this appeal, shoe consistent reports of chronic low back pain.  At an April 2008 private medical evaluation, range of motion testing reflected flexion to 15 degrees, extension to 5 degrees, and bilateral rotation to 15 to 20 degrees.  In an April 2010 letter, Dr. R.D. noted that the Veteran had chronic low back pain, muscle spasms, and weakness in his legs.  

At the July 2010 VA examination, the Veteran reported severe weekly flare-ups lasting from hours to two days that are precipitated by activity, bending, and extension, and are alleviated with rest and laying down.  During flare-ups, the Veteran reported functional impairment of difficulty bending and lifting, and subjective symptoms of stiffness, weakness, spasms, and constant lumbar pain.  The Veteran reported rarely using a back brace.  The Veteran reported being able to walk 100 yards, but noted that this will result in back pain.

At the July 2010 VA examination, upon physical examination, an antalgic gait, lumbar flattening, guarding, tenderness, and pain on motion were noted.  Range of motion testing reflected thoracolumbar spine flexion to 20 degrees, extension to 5 degrees, and bilateral lateral flexion and rotation to 10 degrees.  Objective evidence of pain was noted upon active motion.  Repetitive testing was unable to be completed due to reported severity of back pain.  A November 2010 VA treatment record notes that the Veteran had stiffness and limited range of motion in the back.  An August 2013 private treatment record notes that the Veteran reported increased low back pain with walking, sitting, standing, lifting, carrying, bending, twisting, and sleeping.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from April 7, 2008 to August 21, 2013, the Veteran's low back disability has been manifested by forward flexion to 15 degrees, painful motion, weakness, stiffness, and muscle spasms, and more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 5242.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

The Board also finds that, for the initial rating period from April 7, 2008 to August 21, 2013, the criteria for an initial rating in excess of 40 percent for the low back disability have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (2002), Diagnostic Code 5242 (2014). 

Turning to the regulations in effect at the time the Veteran's claim was received, for the initial rating period from April 7, 2008 to August 21, 2013, the Board finds that the overall lumbar spine disability has resulted in severe limitation of motion (warranting the maximum, 40 percent rating available under Diagnostic Code 5292), which is consistent with the 40 percent disability rating assigned.  38 C.F.R. § 4.71a (2002).  

Next, while the evidence of record does reflect marked limitation of forward bending in standing position, the highest potential rating available under Diagnostic Codes 5294 and 5295 is 40 percent; thus, Diagnostic Codes 5294 and 5295 do not allow for a higher rating than the 40 percent disability rating currently assigned under Diagnostic Code 5242.  Further, these Diagnostic Codes overall with respect to limitation of flexion; therefore, the Veteran is not entitled to a separate rating under both Diagnostic Code 5242 and 5294/5295.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions).  

The Board also finds that, while the Veteran has bilateral lower extremity radiculopathy, the weight of the evidence is against a finding that the low back disability has been manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board finds that, for the initial rating period from April 7, 2008 to August 21, 2013, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable.  38 C.F.R. § 4.71a (2002).  

Turning to the question of a rating in excess of 40 percent under the revised regulations, for the initial rating period from July 27, 2010 to August 21, 2013, the weight of the evidence demonstrates that the Veteran's flexion has not more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine, as necessary for a (higher) 50 percent disability rating under the General Rating Formula.  38 C.F.R.	 § 4.71a; see also July 2010 VA examination report.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's low back disability has caused pain, stiffness, and weakness, which has restricted his overall motion.  As noted above, the July 2010 VA examination reports note no evidence of ankylosis or that the level of functional impairment arises to the level of ankylosis.  Rather the April 2008 private medical evaluation notes forward flexion to, at worst 15 degrees; therefore, the degree of functional impairment does not warrant a higher rating based on limitation (or absence) of motion under either the old or new regulations.  

Finally, the Board finds that, for the initial rating period from April 7, 2008 to August 21, 2013, a higher disability rating is also not warranted under the Intervertebral Disc Syndrome Formula for the any part of the rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The July 2010 VA examination report notes no incapacitating episodes of spine disease.  An August 2013 private treatment record notes that the Veteran had been off work for a couple days because of his back pain.  The Board finds that the weight of the evidence of record does not support a finding that the Veteran's low back disability has been manifested by at least 6 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period, as required for the next higher (60 percent) rating.  Nor has the Veteran alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.       

From October 1, 2013

At the April 2014 VA examination, range of motion testing reflected thoracolumbar spine flexion to 70 degrees with objective evidence of painful motion at 70 degrees, extension to 20 degrees with objective evidence of painful motion at 20 degrees, and bilateral lateral flexion and rotation to 20 degrees with objective evidence of painful motion at 20 degrees.  Upon repetitive testing, the thoracolumbar spine was additionally limited in flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 15 degrees.  The VA examiner opined that it is medically logical that any further increase in exertion would increase the pain and instability while decreasing range of motion of the Veteran's spine, but determined this was not quantifiable in degrees without resorting to speculation.  The VA examiner noted functional impairment of weakened movement, pain on movement, and instability of station.  The VA examiner noted incapacitating episodes having a total duration of at least six weeks during a 12 month period. 

For the initial rating period from October 1, 2013, the Board finds that the criteria for an initial rating of 60 percent, but no higher, under Diagnostic 5243 have been met.  38 C.F.R. §§ 4.3, 4.7.  The Board finds that, for the initial rating period from October 1, 2013, the evidence of record is at least in equipoise as to whether the Veteran's low back disability has been manifested by at least 6 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period.  

For the initial rating period from October 1, 2013, the Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 60 percent have not been met or more nearly approximated.  The Board finds that, for the initial rating period from October 1, 2013, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case.  38 C.F.R. § 4.71a (2002).  Further, the weight of the evidence demonstrates no unfavorable ankylosis of the entire spine, as necessary for a (higher) 100 percent disability rating under the General Rating Formula.  38 C.F.R. § 4.71a (2014); see also April 2014 VA examination report.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's low back disability has caused pain, weakness, and instability of station, which has restricted overall motion.  As noted above, the April 2014 VA examination reports note no evidence of ankylosis or that the level of functional impairment arises to the level of unfavorable ankylosis of the entire spine; therefore, the degree of functional impairment does not warrant a higher rating based on limitation (or absence) of motion under either the old or new regulations.  

Additionally, the revised spine regulations also provide that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a (2014), Note (1).  The Veteran is in receipt of separate disability ratings for right and left lower extremity radiculopathy (associated with the back disability), adjudicated below.  Service connection has been established for erectile dysfunction (associated with the low back disability) and is in receipt of special monthly compensation for loss of use of a creative organ.  The Board finds that a separate rating is not warranted for any other neurologic impairment associated with the back disability.  Specifically, the December 2007 and July 2010 VA examination reports note no bowel or bladder dysfunction as a result of the back disability.  See also June 2005, August 2013 private treatment records.  

Finally, the Board notes that the Veteran has a residual surgical scar related to the low back disability.  The weight of the evidence shows that the surgical scar is not painful, unstable, or greater than 39 square centimeters, and the Veteran has not alleged that the surgical scar meets any of these criteria.  See April 2014 VA examination report.  Further, the weight of the evidence is against finding that the surgical scar is productive of limitation of function of low back, and the Veteran has not alleged such limitation of function due to the scar.  For these reasons, the Board finds that the criteria for a separate compensable rating for the scar under Diagnostic Codes 7800 through 7805 are not met.  38 C.F.R. § 4.118, Diagnostics Code 7800 to 7805 (in effect before October 23, 2008).

Initial Ratings for Right and Left Lower Extremity Radiculopathy

The Veteran in receipt of 0 percent disability ratings for the period from May 18, 1992 to October 18, 2005, 10 percent ratings from October 18, 2005 to June 1, 2006, 0 percent ratings from June 1, 2006 to July 27, 2010, and 10 percent ratings from July 27, 2010 for the right and left lower extremity radiculopathy, respectively, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under the DC 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of this appeal, the Veteran has contended that the right and left lower extremity radiculopathy has been manifested by more severe symptoms than that contemplated by the noncompensable and 10 percent "staged" disability ratings assigned.  The Veteran contends generally that he has bilateral lower extremity radiculopathy associated with the low back disability since service separation.  In a November 2010 notice of disagreement, the representative contended that the Veteran's radiculopathy should be rated as moderate or moderately severe under Diagnostic Code 8520. 

Right Lower Extremity Radiculopathy from May 18, 1992 to August 7, 2013

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from May 18, 1992 to August 7, 2013, the Veteran's right lower extremity radiculopathy more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 8520.  

Private treatment records, as well as the Veteran's own lay statements dated through this period on appeal, note that the Veteran has low back pain radiating down both legs.  A June 2005 private treatment record notes that the Veteran reported low back pain radiating into both legs.  Normal strength, sensation, tone, deep tendon reflexes, and coordination were noted in both lower extremities.  A June 2005 private treatment record notes that the Veteran reported bilateral radicular pain for several years.  Upon physical examination, motor and sensory testing and reflexes were normal bilaterally.  July and October 2005 private treatment records note continued radiation of low back pain into the Veteran's lower extremities.  Upon physical examination, normal strength, sensation, tone, and reflexes were noted in the bilateral lower extremities.  

The December 2007 VA examination report notes normal sensation to vibration, pinprick, light touch, and position sense in the bilateral lower extremities, as well as normal deep tendon reflexes.  An April 2008 private medical evaluation notes absent reflexes at the bilateral knees and hypoactive (+1) reflexes at the bilateral ankles.  The Veteran was unable to stand or walk on the toes of the right foot or rise from a squat unaided.  Bilateral lower extremity strength was noted to be 4/5 (active movement against some resistance) in all muscle groups.  In an April 2010 letter, Dr. R.D. noted that the Veteran has weakness in his legs.   

At the July 2010 VA examination, the Veteran reported numbness and paresthesias in both feet and calves.  The VA examiner noted hypoactive (+1) knee jerk, absent (0) ankle jerk, normal sensation to vibration, decreased sensation to light touch, and normal (5/5) strength in the bilateral lower extremities.  No dysesthesias was noted.  The VA examiner noted functional impairment of decreased mobility and pain associated with the lower extremity radiculopathy.  The VA examiner noted that the numbness and paresthesia in the lower extremities onset around the same time as the initial in-service back injury.  

As detailed above, for the initial rating period from May 18, 1992 to August 7, 2013, the right lower extremity radiculopathy has been manifested by numbness, paresthesias, decreased deep tendon reflexes, mildly (4/5) diminished muscle strength, normal sensation to light touch, and no muscle atrophy or nerve root involvement, more nearly approximately mild incomplete paralysis of the sciatic nerve.  Resolving reasonable doubt in favor of the Veteran, from May 18, 1992 to August 7, 2013, the Board finds that an initial rating of 10 percent, but no higher, under Diagnostic Code 8520 is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

For the initial rating period from May 18, 1992 to August 7, 2013, the Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated.  The evidence of record does not reflect any nerve root involvement associated with the right lower extremity radiculopathy.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Based on the above, for the rating period from May 18, 1992 to August 7, 2013, the Board finds that the weight of the lay and medical evidence demonstrates that the right lower extremity radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating); therefore, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8520 for the right lower extremity radiculopathy for the rating period prior to August 7, 2013.  38 C.F.R. §§ 4.3, 4.7.  

Right Lower Extremity Radiculopathy from August 7, 2013

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from August 7, 2013, the Veteran's right lower extremity radiculopathy more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 8520.   

August 2013 private treatment records note that the Veteran reported increased pain and decreased sensation in the right lower extremity.  The treatment records note significantly acute radicular pain down the Veteran's right lower extremity with severe pain in the foot.  The private treatment records note that the Veteran reported difficulty walking due to the severity of the pain and that his right leg was giving out.  The treatment records note decreased response to tactile stimulation in the bilateral lower extremities, decreased extension strength of the right toes, and normal deep tendon reflexes bilaterally.

The April 2014 VA examination report notes normal (5/5) muscle strength in the lower extremities except for right hip flexion that had mildly decreased strength (4/5).  No muscle atrophy was noted.  The VA examiner noted normal (2+) deep tendon reflexes and decreased sensation to light touch.  The VA examination report notes symptoms of moderate intermittent pain, moderate paresthesias and dysesthesias, and mild numbness in the bilateral lower extremities.  The VA examination report notes sciatic nerve root involvement in the right lower extremity.  The VA examiner opined that the Veteran has moderate radiculopathy in the right lower extremity.

As detailed above, for the entire initial rating period from August 7, 2013, the evidence shows that the right lower extremity radiculopathy has been manifested by moderate pain, moderate paresthesias, mild numbness, decreased sensation to light touch, normal (2+) deep tendon reflexes, mildly (4/5) decreased muscle strength, sciatic nerve root involvement, and no muscle atrophy, more nearly approximately moderate incomplete paralysis of the sciatic nerve.  Resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from August 7, 2013, an initial rating of 20 percent, but no higher, under Diagnostic Code 8520 is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent have not been met or more nearly approximated.  As noted at the April 2014 VA examination, the Veteran had normal deep tendon reflexes.  While decreased light touch sensation and decreased muscle strength were noted, sensation was not absent and there was no muscle atrophy.

Based on the above, for the initial rating period from August 7, 2013, the Board finds that the weight of the lay and medical evidence demonstrates that the right lower extremity radiculopathy has not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve (the criteria for a 40 percent rating); therefore, the Board finds that, for the initial rating period from August 7, 2013, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 8520 for the right lower extremity radiculopathy.  38 C.F.R. §§ 4.3, 4.7.  

Left Lower Extremity Radiculopathy

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from May 18, 1992, the Veteran's left lower extremity radiculopathy more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 8520.  

February 1992 service treatment records note that the Veteran reported low back pain with pain and numbness radiating into the left lower extremity.  The service treatment records note decreased response to pinprick and decreased peroneal strength in the left lower extremity.  Left lower extremity radiculopathy was noted and a TENS unit was prescribed.  

Private treatment records, as well as the Veteran's own lay statements dated through this period on appeal, note that the Veteran has low back pain radiating down both legs.  A July 1993 private treatment record notes that the Veteran reported low back pain extending down his left lower back, left buttock, and along the posterior aspect of the left thigh.  A November 1994 private treatment record notes that the Veteran reported several months of left buttock pain that occasionally radiated down the back of his leg.

A June 2005 private treatment record notes that the Veteran reported low back pain radiating into both legs.  Normal strength, sensation, tone, deep tendon reflexes, and coordination were noted in the bilateral lower extremities.  A June 2005 private treatment record notes that the Veteran reported bilateral radicular pain for several years.  Upon physical examination, motor and sensory testing was normal with reflexes normal bilaterally.  July and October 2005 private treatment records note continued radiation of low back pain into the Veteran's lower extremities.  Upon physical examination, normal strength, sensation, tone, and reflexes were noted in the bilateral lower extremities.    

The December 2007 VA examination report notes normal sensation to vibration, pinprick, light touch, and position sense in the bilateral lower extremities as well as normal deep tendon reflexes.  An April 2008 private medical evaluation notes absent reflexes at the bilateral knees and hypoactive (+1) reflexes at the bilateral ankles.  The Veteran was unable to rise from a squat unaided.  Bilateral lower extremity strength was noted to be 4/5 (active movement against some resistance) in all muscle groups.  In an April 2010 letter, Dr. R.D. noted that the Veteran has weakness in his legs.     

At the July 2010 VA examination, the Veteran reported numbness and paresthesias in both feet and calves.  The VA examiner noted hypoactive (+1) knee jerk, absent (0) ankle jerk, normal sensation to vibration, decreased sensation to light touch, and normal (5/5) strength in the bilateral lower extremities.  No dysesthesias was noted.  The VA examiner noted functional impairment of decreased mobility and pain associated with the lower extremity radiculopathy.  The VA examiner noted that the numbness and paresthesia in the lower extremities onset around the same time as the initial in-service back injury.

The April 2014 VA examination report notes normal (5/5) muscle strength in the left lower extremity.  No muscle atrophy was noted.  The VA examiner noted normal (2+) deep tendon reflexes and decreased sensation to light touch.  The VA examination report notes symptoms of moderate intermittent pain, moderate paresthesias and dysesthesias, and mild numbness in the bilateral lower extremities.  The VA examination report does not note nerves were affected in the left lower extremity.  The VA examiner opined that the Veteran has mild radiculopathy in the left lower extremity.

As detailed above, for the entire initial rating period from May 18, 1992, the evidence shows that the left lower extremity radiculopathy has been manifested by moderate pain, moderate paresthesias, mild numbness, decreased deep tendon reflexes, mildly (4/5) diminished muscle strength, normal sensation to light touch, and no muscle atrophy or nerve root involvement, more nearly approximately mild incomplete paralysis of the sciatic nerve.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 10 percent, but no higher, under Diagnostic Code 8520 is warranted for the initial rating period from May 18, 1992.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for any part of the initial rating period.  As noted above, the April 2014 VA examination report note no nerve root involvement associated with the left lower extremity radiculopathy.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Further while sensation to light touch and muscle strength were decreased, sensation was not absent and there was no muscle atrophy.  

Based on the above, for the entire initial rating period from May 18, 1992, the Board finds that the weight of the lay and medical evidence demonstrates that the left lower extremity radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating); therefore, the Board finds that disability ratings in excess of 10 percent are not warranted under Diagnostic Code 8520 for the left lower extremity radiculopathy for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the headaches, PTSD and dysthymia, left shoulder disability, low back disability, or right and left lower extremity radiculopathy for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's headaches, PTSD and dysthymia, left shoulder disability, low back disability, and right and left lower extremity radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's cluster headaches have been manifested by one to two cycles of headaches per year that are not prostrating and are managed by prescription medication and injections.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD and dysthymia are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depressed mood, chronic sleep impairment with nightmares, daily flashbacks, subjective difficulty with short term memory, difficulty concentrating, moderate panic attacks, circumstantial speech, irritability, and some social isolation.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The Veteran's left shoulder disability has been manifested by symptoms of pain and weakness that are productive of limitation of motion of the arm to shoulder level.  The Veteran's low back disability has been manifested by symptoms of pain, weakness, stiffness, muscle spasms, limitation of motion, and incapacitating episodes.  The schedular rating criteria specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5235 to 5242 (spine) and 5201 (shoulder)), including motion limited to orthopedic factors such as pain, stiffness, and weakness (38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the left shoulder and low back disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The Board further finds that for the entire initial rating period the symptomatology and impairment caused by the Veteran's bilateral lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's right and left lower extremity radiculopathy have been manifested by mild and moderate incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the cluster headaches, PTSD, left shoulder disability, low back disability, and right and left lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The December 2007, August 2011, February 2012 and April 2014 VA examination reports note that the Veteran is working full-time as a physician assistant.  In a November 2010 written statement, the Veteran specifically withdrew his claim for a TDIU because he was gainfully employed; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

The appeal for service connection for reflex sympathetic dystrophy of the bilateral upper extremities has been withdrawn and is dismissed. 

The appeal for service connection for reflex sympathetic dystrophy of the bilateral lower extremities has been withdrawn and is dismissed. 

An initial compensable disability rating for cluster headaches is denied.

An initial disability rating for PTSD and dysthymia in excess of 50 percent is denied.

An initial disability rating for impingement syndrome and internal derangement with mild acromioclavicular joint degenerative changes of the left shoulder of 20 percent, but no higher, for the period from May 18, 1992 to October 18, 2005, is granted; a 100 percent temporary rating for convalescence following left shoulder surgery, from December 21, 1992 to February 1, 1993, is granted.


	(CONTINUED ON NEXT PAGE)


An initial disability rating for back injury with herniated nucleus pulposus at L5/S1 in excess of 10 percent, for the period from May 18, 1992 to November 23, 2005, is denied; an initial disability rating in excess of 20 percent, from June 1, 2006 to April 7, 2008, is denied; an initial disability rating of 40 percent, but no higher, from April 7, 2008 to August 21, 2013, is granted; an initial disability rating of 60 percent, but no higher, from October 1, 2013, is granted. 

An initial disability rating for right lower extremity radiculopathy of 10 percent, but no higher, for the period from May 18, 1992 to August 7, 2013 is granted; an initial disability rating of 20 percent, but no higher, from August 7, 2013, is granted.

An initial disability rating for left lower extremity radiculopathy of 10 percent, but no higher, is granted.


REMAND

Service Connection for Left Knee Disorder

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On the February 1987 service enlistment physical, the Veteran's lower extremities were noted as clinically normal.  On an associated report of medical history, the Veteran denied a "trick" or locked knee and no left knee disability was noted by the reviewing physician.  While May 1988 and October 1989 reports of medical history indicate that the Veteran had arthroscopic knee surgery in 1984 (prior to service enlistment), only such conditions as are recorded in examination reports at entrance into service are to be considered as noted; therefore, the Board finds that a preexisting left knee disability was not "noted" at service entrance.  38 U.S.C.A.	 § 1111; 38 C.F.R. § 3.304(b).  

In an August 2014 VA medical opinion, the VA examiner opined that the Veteran's current knee disability preexisted service and, while the Veteran did have two episodes of in-service knee pain, these episodes appeared to be acute without lasting residuals.  The VA examiner opined that it is less likely than not that the preexisting knee disability was permanently aggravated by service.  The VA examiner further opined that it is less likely than not the Veteran's preexisting left knee disability was aggravated by either the service-connected low back or right ankle disabilities because there was no evidence that the knee disability was worsened by either service-connected disability.

The August 2014 VA examiner did not address the questions of whether the Veteran's low back disorder clearly and unmistakably preexisted service and, if so, whether a preexisting low back disorder was clearly and unmistakably not aggravated by the Veteran's military service.  The August 2014 VA examiner used the incorrect legal standard; therefore, the Board finds the opinion rendered to be inadequate.  Further, the VA examiner did not provide any rationale upon which to base the opinion that the left knee disability was not aggravated by the service-connected low back or right ankle disabilities.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed left knee disorder.  38 C.F.R. § 3.159(c)(4); McLendon,	 20 Vet. App. at 83-86 (2006).


Initial Rating for the Right Ankle Fracture Residuals

In a March 2012 written statement, the representative contended that the Veteran's right ankle disability had worsened from what was reflected in the other evidence of record.  Review of the record indicates that a VA examination has not yet been conducted with respect to the service-connected right ankle fracture residuals.  Based on these contentions of worsening symptoms, the Board finds that a VA examination is required so that the decision is based on a record that contains a current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

Accordingly, the issues of service connection for a left knee disorder and a compensable disability rating for the right ankle fracture residuals are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of any current left knee disorders and the current severity of the service-connected right ankle fracture residuals.  The claims folder should be made available to the examiner.  All indicated tests and studies should be conducted.  The VA examiner should diagnose all left knee disabilities and then, based upon a review of all the record (including post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale: 

A)  Did the any left knee disability clearly and unmistakably exist prior to entrance into service in August 1987?  

B)  If it is the examiner's opinion that any left knee disability preexisted service, was the preexisting disorder clearly and unmistakably not aggravated (permanently worsened) during active service?  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

C)  Is it at least as likely as not (50 percent or greater probability) that each left knee disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected low back or right ankle disabilities?

2.  Then, readjudicate the issues on appeal.  If any of the issues on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


